Opinion by
Mr. Justice Elkin,
March 7, 1910:
When this case was here before the decree for specific performance entered by the court below was affirmed: Guthrie v. Baton, 223 Pa. 401. The record was then remitted for an accounting by defendant in order to ascertain the cost of the coal lands in question, the amount already-paid thereon by plaintiffs, the balances remaining unpaid on the mortgages, the proportions to be paid by plaintiffs on account of the mortgages, and the balance, if any, due defendant under the terms of the contract, the specific performance of which had been decreed. This has all been done and the case is before us again on an appeal touching questions raised in the accounting. The first question brought to our consideration is whether the appellees are entitled to a'credit of the $5,000 paid at the time of the execution of the agreement in the settlement of the account between the contracting parties. Under the finding of fact stated in the opinion of the court below to which an *343exception has not been taken this question must be answered in the affirmative, but aside from the finding of fact the written contract between the parties admits of no other reasonable interpretation. The conclusion of the learned court was clearly right in the disposition made of this item of credit claimed.
The other question raised relates to the allowance of interest in determining the cost of the coal field, and it is not free from doubt, but it is a doubt arising from the uncertainty of the contract. When the contracting parties fail to definitely state what they have agreed upon, courts can be of little assistance in determining what they meant. The court below very properly held that whether appellant was entitled to interest upon moneys expended by him in the purchase of the coal field prior to the execution of the contract in question depends upon the terms of the agreement entered into by the parties, and that interest is not recoverable unless the contract so provides, or by way of damages for breach of the same. The contract is silent upon the question of interest to be allowed appellant in determining the cost of the coal lands, and the courts are not at liberty to order that appellant be credited with interest when his contract did not so provide, and especially when the other contracting parties deny his right to demand it. The courts must leave the parties where they placed themselves and cannot undertake to make a new contract for them.
Decree affirmed at the cost of appellant.